FILED IN
                                                                               1ST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS

                                                                                 APR 2 9 2015
                                                                               CHRISTOPHER A. PBINE
                                 CAUSE NO: 01-14-00109-CV                           / \JfJ \
THE STATE OF TEXAS                                    §            IN THE FIRST COURT OF APPEALS

VS.                                                   §            AT      HOUSTON,         TEXAS

JEFFREY STEVEN MARX                                   §            CAUSE      NO.       01-14-00109-CV.



                     MOTION TO FURNISH THE REPORTER'S RECORD

         COMES       NOB   JEFFERY           MARX     AND    WOULD FILE THIS MOTION               AND

WOULD SHOW THE FOLLOWING TO THE FIRST COURT OF APPEALS:




                                                    1^

APPELLANT CAN NOT FILE PROPER BRIEF'S IF HE DOES NOT HAVE RECORD.

         APPELLANT         CAN     NOT FILE PROPER BRIEF'S IF HE DOES NOT KNOW

WHAT     HAS     BEEN      FILED     BY       THE     COURT REPORTER IN THIS CAUSE AND

WOULD     BE     BLINDSIDED         IF       HE     CAN NOT GET A       COPY OF THIS RECORD.




                                                    II.


         APPELLANT NOW REQUESTS COPY OF THE REPORTER'S RECORD.

        APPELLANT NOW REQUESTS THIS FIRST COURT OF APPEALS TO FURNISH

HIM     WITH     A     COPY      OF THE REPORTER'S RECORD AND GIVE HIM TIME TO

PREPARE        HIS     BRIEF'S      AND GET THEM TO THIS HONORABLE FIRST COURT

OF    APPEALS.




                                                  PRAYER


         WHEREFORE,           PROMISES        CONSIDERED          APPELLANT PRAYS THAT THIS

HONORABLE FIRST COURT OF APPEALS GRANT HIS MOTION                                       TOFURNISH

HIM     WITH     THE    REPORTER'S            RECORD        AND   GIVE HIM TIME TO PREPARE

HIS    BRIEF'S.

RELIEF    HEREIN PRAYED FOR              .

                                                                  SIGNATURE            WMM/
                                                                              JEFfMy MARX./
                                                                                APRIL 20,2015
                                                                                    FILED IN
TO: FIRST COURT OF APPEALS                                                    1ST court of appeals
      ATTENT: CHRISTOPHER
      —_, __„___ ._  ___,.
                           A. PRINE, CLERK OF COURT.                            mire™    1™
                                                                                MUUbTON. TEXAS
      301 FANNIN STREET

      HOUSTON, TEXAS 77002-2066                                                APR 2 9 2015
                                                                             CHRISFQfHEFiA^RINE
                                                                            CLERK^
RE: CAUSE 01-14-00109-CV NEEDING COPY OF REPORTER'S RECORD.



"DEAR"MR. PRINE:

          ON    APRIL 20,2015rj RECEIVED YOUR CARD TELLING ME THAT YOU HAVE RECEIVED

THE REFHRTER'S RECORD                BUT, AS OF THIS DATE I HAVE NOT RECEIVED THE REPORTER'S

RECCraJFROM^TBE COURT, I NOW COME TO YOU AND REQUEST A COPY OF THIS REPORTER'S
RECORD         SO   THAT    I MIGHT COMPLETE MY BRIEF'S IN THIS CAUSE 01-14-00109-CV AND

I    WOULD      ALSO    REQUEST        TIME   TO PREPAIRE THIS BRIEF AND GET IT TO THE COURT.



          I    DO     NOT   KNOW IF THE REPORTER'S RECORD IS COMPLETE OR INCOMPLETE BUT,

IF    I       COULD   GET    A   COPY THEN I WOULD KNOW IF IT WAS OR NOT AND THEN BE ABLE

TO BETTER PREPARE MY BRIEFS TO THIS FIRST COURT OF APPEALS.



          I    AM     SENDING    A    MOTION    TO GIVE COPY OF THIS REPORTER'S RECORD TO THE

COURT AND WOULD REQUEST THAT YOU FILE IT WITH THE COURT PLEASE.




                                         RESPECTFULLY REQUESTED.

                                 SIGNATURE Q^M^M&AL
                                        MR. JEFFEr/maRX #716623.
                                       ESTELLE HIGH SECURITY UNIT.

                                              264 FM 3478 RD.

                                        HUNTSVILLE, TEXAS 77320.
     &&
*4P>m~ JEFFERY_MARX-i7±6623
                                                                                         -----                    ^^     .^^
:^.:.OtUU>3                    "s                                         . ;{£:/ .7-M :'i< '£J>JrL"j-' '-'V'tH
                  TK 77320
              1 HOUSTON, TEXAS LS!
     LEGAL
               'IkAPR %%2015                           TO: FIRST COURT OF APPEALS.
                                                         ATT: MR. CHRISTOPHER A. PRBTE CLERK.
                                                                301 FANNIN STREET
                               Pm
               CHRISTOPHER A
             {CLERK      _          " |\                        HOUSTON, TEXAS 77002-2066
                                           '"=..' U j£j£°'-' E2S3"3 •£•      fj„j»/ii..,fi»H*M«,j.j./i»i,y«}»j.»i?j»»ifj,ii»/ii,|iji